Exhibit 10.21

 

First Amendment to the

OneBeacon Long-Term Incentive Plan (2007)

 

FIRST

 

                Section 3(b) is hereby replaced in its entirety with the
following:

 

(b)                                 Type of Awards.  Awards shall be limited to
the following six types: (i) “Stock Options,” (ii) “Stock Appreciation Rights,”
(iii) “Restricted Stock,” (iv) “Restricted Stock Units,” (v) “Performance
Shares,” and (vi) “Performance Units.”  Stock Options, which include “Incentive
Stock Options” and other stock options or combinations thereof, are rights to
purchase shares of Common Stock of the Company (“Shares”).  A Stock Appreciation
Right is a right to receive, without payment to the Company, cash and/or Shares
in lieu of the purchase of Shares under the Stock Option to which the Stock
Appreciation Right relates.

 

SECOND

 

                Section 3(d)(ii) is hereby replaced in its entirety with the
following:

 

(ii)                                  A participant to whom Stock Options, Stock
Appreciation Rights, Restricted Stock Units, Performance Shares or Performance
Units are granted (and any person succeeding to such participant’s rights
pursuant to the Plan) shall have no rights as a shareholder with respect to any
Shares issuable pursuant to thereto until the date of the issuance of a stock
certificate (whether or not delivered) therefor.  Except as provided in
Section 5 or 14, no adjustment shall be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, securities
or other property) the record date for which is prior to the date such stock
certificate is issued.

 

THIRD

 

                Section 3 is hereby amended by adding the following new
subsection (e) to the end thereof:

 

(e)                                  Release Condition.  Except as otherwise
determined by the Committee, if a participant’s employment terminates before the
payment, exercise, settlement or removal of restrictions with respect to an
Award, any subsequent payment, exercise, settlement or removal of restrictions
shall be conditioned upon the participant signing a release provided by the

 

 

--------------------------------------------------------------------------------


 

 

Committee as consideration for such payment, exercise, settlement or removal of
restrictions.  If a participant’s employment is terminated due to a reduction in
force before the payment, exercise, settlement or removal of restrictions with
respect to an Award, any subsequent payment, exercise, settlement or removal of
restrictions shall also be conditioned upon the participant signing any
agreement and release provided to the participant at the time of the termination
of employment and within the time period specified in any such agreement and
release.

 

FOURTH

 

                Section 5 is hereby replaced in its entirety with the following:

 


5.                                      RESTRICTED STOCK AND RESTRICTED STOCK
UNITS


 

(a)                                  The Committee may grant to participants
Restricted Stock and/or Restricted Stock Unit Awards.  A Restricted Stock Award
shall consist of a Share issued or transferred to participants which is subject
to transferability restrictions and/or a substantial risk of forfeiture.  A
Restricted Stock Unit Award shall entitle a Participant to receive, without
payment to the Company, an amount equal to the value of one Share, if the terms
and conditions specified herein and in the Restricted Stock Unit Award agreement
are satisfied.

 

(b)                                 Each Award of Restricted Stock shall comply
with the following terms and conditions:

 


(I)                                     THE COMMITTEE SHALL DETERMINE THE NUMBER
OF SHARES OF RESTRICTED STOCK TO BE ISSUED TO A PARTICIPANT, UP TO A MAXIMUM OF
500,000 SHARES OF RESTRICTED STOCK TO A PARTICIPANT IN ONE YEAR.


 


(II)                                  SHARES OF RESTRICTED STOCK ISSUED MAY NOT
BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF,
EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, FOR SUCH PERIOD FROM THE
DATE ON WHICH THE AWARD IS GRANTED UNTIL THE AWARD VESTS IN ACCORDANCE WITH THE
TERMS ESTABLISHED BY THE COMMITTEE (THE “RESTRICTED PERIOD”).  THE COMPANY SHALL
HAVE THE OPTION TO REPURCHASE THE SHARES OF RESTRICTED STOCK AT SUCH PRICE AS
THE COMMITTEE SHALL HAVE FIXED, IN ITS SOLE DISCRETION, WHEN THE AWARD WAS MADE,
WHICH OPTION WILL BE EXERCISABLE IF THE PARTICIPANT’S CONTINUOUS EMPLOYMENT WITH
THE COMPANY OR A SUBSIDIARY SHALL TERMINATE FOR ANY REASON, EXCEPT SOLELY BY
REASON OF AN EVENT DESCRIBED IN SECTION 5(B)(III) OR (IV), PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD OR THE EARLIER LAPSE OF THE OPTION.  SUCH
OPTION SHALL BE EXERCISABLE ON SUCH TERMS, IN SUCH MANNER AND DURING SUCH PERIOD
AS SHALL BE DETERMINED BY THE COMMITTEE WHEN THE AWARD IS MADE.  CERTIFICATES
FOR SHARES ISSUED PURSUANT TO RESTRICTED STOCK


 


 

--------------------------------------------------------------------------------



 


 


AWARDS SHALL BEAR AN APPROPRIATE LEGEND REFERRING TO THE FOREGOING OPTION AND
OTHER RESTRICTIONS.  ANY ATTEMPT TO DISPOSE OF ANY SUCH SHARES IN CONTRAVENTION
OF THE FOREGOING OPTION AND OTHER RESTRICTIONS SHALL BE NULL AND VOID AND
WITHOUT EFFECT.  IF SHARES ISSUED PURSUANT TO A RESTRICTED STOCK AWARD SHALL BE
REPURCHASED PURSUANT TO THE OPTION DESCRIBED ABOVE, THE PARTICIPANT TO WHOM THE
AWARD WAS GRANTED, OR IN THE EVENT OF HIS DEATH AFTER SUCH OPTION BECOMES
EXERCISABLE, HIS EXECUTOR OR ADMINISTRATOR, SHALL FORTHWITH DELIVER TO THE
SECRETARY OF THE COMPANY ANY CERTIFICATES FOR THE SHARES AWARDED TO THE
PARTICIPANT, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER, IF ANY, AS MAY
REASONABLY BE REQUIRED BY THE SECRETARY OF THE COMPANY.  IF THE OPTION DESCRIBED
ABOVE IS NOT EXERCISED BY THE COMPANY, SUCH OPTION AND THE RESTRICTION IMPOSED
PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 5(B)(II) SHALL TERMINATE AND BE
OF NO FURTHER FORCE AND EFFECT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 5(B)(II), NEITHER ANY RESTRICTED PERIOD NOR ANY OPTION SHALL LAPSE
TO THE EXTENT THE COMPANY OR ANY SUBSIDIARY WOULD BE UNABLE TO TAKE A DEDUCTION
WITH RESPECT TO SUCH LAPSE BY REASON OF SECTION 162(M) OF THE CODE.


 


(III)                               IF A PARTICIPANT WHO HAS BEEN IN THE
CONTINUOUS EMPLOYMENT OF THE COMPANY OR OF A SUBSIDIARY SHALL:


 


(A)                              DIE OR BECOME DISABLED (AS DEFINED IN
SECTION 8) DURING THE RESTRICTED PERIOD, THE OPTION OF THE COMPANY TO REPURCHASE
(AND ANY AND ALL OTHER RESTRICTIONS ON) A PRO RATA PORTION OF THE SHARES AWARDED
TO HIM UNDER SUCH AWARD SHALL LAPSE AND CEASE TO BE EFFECTIVE AS OF THE DATE ON
WHICH HIS DEATH OR DISABILITY OCCURS WHICH SHALL BE DETERMINED AS FOLLOWS:
(A) THE NUMBER OF SHARES AWARDED UNDER THE AWARD MULTIPLIED BY (B) A PERCENTAGE,
THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF MONTHS ELAPSED IN THE
RESTRICTED PERIOD AS OF THE DATE OF DEATH OR DISABILITY (COUNTING THE MONTH IN
WHICH THE DEATH OR DISABILITY OCCURRED AS A FULL MONTH) AND THE DENOMINATOR OF
WHICH IS EQUAL TO THE NUMBER OF MONTHS IN THE RESTRICTED PERIOD.


 


(B)                                VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE
COMPANY (INCLUDING RETIREMENT) DURING THE RESTRICTED PERIOD, THE COMMITTEE MAY
DETERMINE THAT ALL OR ANY PORTION OF THE OPTION TO REPURCHASE AND ANY AND ALL
OTHER RESTRICTIONS ON SOME OR ALL OF THE SHARES AWARDED TO HIM UNDER SUCH AWARD,
IF SUCH OPTION AND OTHER RESTRICTIONS ARE STILL IN EFFECT, SHALL LAPSE AND CEASE
TO BE EFFECTIVE AS OF THE DATE ON WHICH SUCH VOLUNTARY TERMINATION OR RETIREMENT
OCCURS.


 


 

--------------------------------------------------------------------------------



 


 


(IV)                              IN THE EVENT WITHIN 24 MONTHS AFTER A CHANGE
IN CONTROL AS DEFINED IN SECTION 10(A) AND DURING THE RESTRICTED PERIOD:


 


(A)                              THERE IS A TERMINATION WITHOUT CAUSE, AS
DEFINED IN SECTION 11, OF THE EMPLOYMENT OF A PARTICIPANT;


 


(B)                                THERE IS A CONSTRUCTIVE TERMINATION, AS
DEFINED IN SECTION 12, OF THE EMPLOYMENT OF A PARTICIPANT; OR


 


(C)                                THERE OCCURS AN ADVERSE CHANGE IN THE PLAN,
AS DEFINED IN SECTION 13, IN RESPECT OF A PARTICIPANT, THEN


 


THE OPTION TO REPURCHASE (AND ANY AND ALL OTHER RESTRICTIONS ON) ALL SHARES
AWARDED TO HIM UNDER HIS AWARD SHALL LAPSE AND CEASE TO BE EFFECTIVE AS OF THE
DATE ON WHICH SUCH EVENT OCCURS.


 

(c)                                  Each Award of Restricted Stock Units shall
comply with the following terms and conditions:

 


(I)                                     THE COMMITTEE SHALL DETERMINE THE TARGET
NUMBER OF RESTRICTED STOCK UNITS TO BE GRANTED TO A PARTICIPANT.  THE MAXIMUM
NUMBER OF RESTRICTED STOCK UNITS THAT MAY BE EARNED BY A PARTICIPANT FOR ANY
SINGLE AWARD PERIOD (“AWARD PERIOD”) OF ONE YEAR OR LONGER SHALL NOT EXCEED
500,000, REDUCED BY THE NUMBER OF ANY PERFORMANCE SHARE AWARDS GRANTED UNDER
SECTION 6 FOR SUCH PERFORMANCE PERIOD.


 


(II)                                  EACH RESTRICTED STOCK UNIT WILL REPRESENT
ONE SHARE AND THE VALUE OF SUCH SHARE SHALL BE CREDITED TO A NOTIONAL ACCOUNT
MAINTAINED BY THE COMPANY.  AT THE SOLE DISCRETION OF THE COMMITTEE, AN AWARD
AGREEMENT MAY PROVIDE THAT EACH RESTRICTED STOCK UNIT SHALL ALSO ENTITLE THE
HOLDER TO AN AMOUNT EQUAL TO THE VALUE OF DIVIDENDS PAID IN RESPECT OF ONE SHARE
DURING THE PERIOD THE RESTRICTED STOCK UNIT IS OUTSTANDING, WHICH AMOUNT SHALL
ALSO BE CREDITED TO THE NOTIONAL ACCOUNT.


 


(III)                               RESTRICTED STOCK UNITS MAY BE SUBJECT TO
SUCH TERMS AND CONDITIONS AS THE COMMITTEE DETERMINES APPROPRIATE, INCLUDING,
BUT NOT LIMITED TO, SERVICE-BASED VESTING REQUIREMENTS AND/OR PERFORMANCE
OBJECTIVES.  ANY SUCH PERFORMANCE OBJECTIVES (“PERFORMANCE OBJECTIVES”) SHALL BE
APPROVED BY THE COMMITTEE (I) WHILE THE OUTCOME FOR EACH DESIGNATED PERFORMANCE
PERIOD (“PERFORMANCE PERIOD”) IS SUBSTANTIALLY UNCERTAIN AND (II) NO MORE THAN
90 DAYS AFTER THE COMMENCEMENT OF THE PERFORMANCE PERIOD TO WHICH THE
PERFORMANCE OBJECTIVE RELATES OR, IF LESS THAN 90 DAYS, THE NUMBER OF DAYS WHICH
IS EQUAL TO 25 PERCENT OF THE RELEVANT PERFORMANCE PERIOD.  THE PERFORMANCE
OBJECTIVES ESTABLISHED WITH RESPECT TO A RESTRICTED STOCK UNIT AWARD SHALL BE
SPECIFIC PERFORMANCE TARGETS


 


 

--------------------------------------------------------------------------------



 


 


ESTABLISHED BY THE COMMITTEE WITH RESPECT TO ONE OR MORE OF THE FOLLOWING
CRITERIA SELECTED BY THE COMMITTEE: (I) CONSOLIDATED EARNINGS BEFORE OR AFTER
TAXES (INCLUDING EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION); (II) NET INCOME; (III) OPERATING INCOME; (IV) EARNINGS PER SHARE;
(V) BOOK VALUE PER SHARE; (VI) RETURN ON STOCKHOLDERS’ EQUITY; (VII) EXPENSE
MANAGEMENT; (VIII) RETURN ON INVESTMENT; (IX) IMPROVEMENTS IN CAPITAL STRUCTURE;
(X) SHARE PRICE; (XI) COMBINED RATIO; (XII) OPERATING RATIO; (XIII)
PROFITABILITY OF AN IDENTIFIABLE BUSINESS UNIT OR PRODUCT; (XIV) MAINTENANCE OR
IMPROVEMENT OF PROFIT MARGINS; (XV) MARKET SHARE; (XVI) REVENUES OR SALES;
(XVII) COSTS; (XVIII) CASH FLOW; (XIX) WORKING CAPITAL; (XX) RETURN ON ASSETS;
(XXI) CUSTOMER SATISFACTION; (XXII) EMPLOYEE SATISFACTION; (XXIII) ECONOMIC
VALUE PER SHARE, (XXIV) UNDERWRITING RETURN ON CAPITAL AND (XXV) UNDERWRITING
RETURN ON EQUITY.  THE FOREGOING CRITERIA MAY RELATE TO THE COMPANY, ONE OR MORE
OF ITS SUBSIDIARIES OR ONE OR MORE OF ITS DIVISIONS, UNITS, PARTNERSHIPS, JOINT
VENTURES OR MINORITY INVESTMENTS, PRODUCT LINES OR PRODUCTS OR ANY COMBINATION
OF THE FOREGOING, AND MAY BE APPLIED ON AN ABSOLUTE BASIS AND/OR BE RELATIVE TO
ONE OR MORE PEER GROUP COMPANIES OR INDICES, OR ANY COMBINATION THEREOF, ALL AS
THE COMMITTEE SHALL DETERMINE.  IN ADDITION, TO THE DEGREE CONSISTENT WITH
SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR SECTION THERETO), THE PERFORMANCE
OBJECTIVES MAY BE CALCULATED WITHOUT REGARD TO EXTRAORDINARY ITEMS.


 


(IV)                              THE AWARD PERIOD IN RESPECT OF ANY GRANT OF A
RESTRICTED STOCK UNIT SHALL BE SUCH PERIOD AS THE COMMITTEE SHALL DETERMINE.  AN
AWARD PERIOD MAY CONTAIN A NUMBER OF SEPARATE PERFORMANCE PERIODS AS DESIGNATED
BY THE COMMITTEE.


 


(V)                                 EXCEPT AS OTHERWISE PROVIDED IN A RESTRICTED
STOCK UNIT AWARD AGREEMENT (INCLUDING IN ACCORDANCE WITH SECTIONS 5(C)(VI) AND
(VII)), RESTRICTED STOCK UNITS SHALL BE CANCELED IF THE PARTICIPANT’S CONTINUOUS
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL TERMINATE FOR ANY
REASON PRIOR TO THE END OF THE AWARD PERIOD.


 


(VI)                              AT THE SOLE DISCRETION OF THE COMMITTEE, A
RESTRICTED STOCK UNIT AWARD AGREEMENT MAY PROVIDE THAT, IF A PARTICIPANT WHO HAS
BEEN IN THE CONTINUOUS EMPLOYMENT OF THE COMPANY OR OF A SUBSIDIARY SHALL:


 


(A)                              DIE OR BECOME DISABLED (AS DEFINED IN
SECTION 8) DURING THE AWARD PERIOD, ANY AND ALL RESTRICTIONS ON A PRO RATA
PORTION OF THE SHARES AWARDED TO HIM UNDER SUCH AWARD SHALL LAPSE AND CEASE TO
BE EFFECTIVE AS OF THE DATE ON WHICH HIS DEATH OR DISABILITY OCCURS WHICH SHALL
BE DETERMINED AS FOLLOWS:


 


 

--------------------------------------------------------------------------------



 


 


(A)                              THE NUMBER OF SHARES AWARDED UNDER THE AWARD
MULTIPLIED BY (B) A PERCENTAGE, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF
MONTHS ELAPSED IN THE AWARD PERIOD AS OF THE DATE OF DEATH OR DISABILITY
(COUNTING THE MONTH IN WHICH THE DEATH OR DISABILITY OCCURRED AS A FULL MONTH)
AND THE DENOMINATOR OF WHICH IS EQUAL TO THE NUMBER OF MONTHS IN THE AWARD
PERIOD; OR


 


(B)                                VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE
COMPANY (INCLUDING RETIREMENT) DURING THE AWARD PERIOD, THE COMMITTEE MAY
DETERMINE THAT ANY AND ALL RESTRICTIONS ON SOME OR ALL OF THE SHARES AWARDED TO
HIM UNDER SUCH AWARD, IF SUCH OPTION AND OTHER RESTRICTIONS ARE STILL IN EFFECT,
SHALL LAPSE AND CEASE TO BE EFFECTIVE AS OF THE DATE ON WHICH SUCH VOLUNTARY
TERMINATION OR RETIREMENT OCCURS.


 


(VII)                           AT THE SOLE DISCRETION OF THE COMMITTEE, A
RESTRICTED STOCK UNIT AWARD AGREEMENT MAY PROVIDE THAT, IN THE EVENT WITHIN 24
MONTHS AFTER A CHANGE IN CONTROL AS DEFINED IN SECTION 10(A) AND DURING THE
AWARD PERIOD:


 


(A)                              THERE IS A TERMINATION WITHOUT CAUSE, AS
DEFINED IN SECTION 11, OF THE EMPLOYMENT OF A PARTICIPANT;


 


(B)                                THERE IS A CONSTRUCTIVE TERMINATION, AS
DEFINED IN SECTION 12, OF THE EMPLOYMENT OF A PARTICIPANT; OR


 


(C)                                THERE OCCURS AN ADVERSE CHANGE IN THE PLAN,
AS DEFINED IN SECTION 13, IN RESPECT OF A PARTICIPANT, THEN


 


ANY AND ALL RESTRICTIONS ON ALL SHARES AWARDED TO HIM UNDER HIS AWARD SHALL
LAPSE AND CEASE TO BE EFFECTIVE AS OF THE DATE ON WHICH SUCH EVENT OCCURS.


 


(VIII)                        AS SOON AS PRACTICABLE AFTER THE END OF EACH
PERFORMANCE PERIOD, THE COMMITTEE SHALL DETERMINE AND CERTIFY IN WRITING THE
EXTENT TO WHICH THE TERMS AND CONDITIONS OF THE RESTRICTED STOCK UNIT HAVE BEEN
SATISFIED (INCLUDING, IF APPLICABLE, THE EXTENT TO WHICH ANY APPLICABLE
PERFORMANCE OBJECTIVES HAVE BEEN ACHIEVED).


 


(IX)                                UNLESS PAYMENT IS DEFERRED IN ACCORDANCE
WITH SECTION 21, THE COMMITTEE SHALL CAUSE AN AMOUNT EQUAL TO THE VALUE OF THE
RESTRICTED STOCK UNITS EARNED BY THE PARTICIPANT TO BE PAID TO HIM OR HIS
BENEFICIARY NO LATER THAN 2 1/2 MONTHS AFTER THE END OF THE COMPANY’S FISCAL
YEAR IN WHICH SUCH RESTRICTED STOCK UNITS ARE EARNED.   RESTRICTED STOCK UNITS
MAY BE SETTLED IN CASH, IN SHARES OR PARTLY IN CASH AND PARTLY IN SHARES AS
DETERMINED BY THE COMMITTEE.


 


 

--------------------------------------------------------------------------------


 

 

FIFTH

 

                Section 6(a) is hereby replaced in its entirety with the
following:

 


(A)                                  THE COMMITTEE SHALL DETERMINE THE TARGET
NUMBER OF PERFORMANCE SHARES TO BE GRANTED TO A PARTICIPANT.  THE MAXIMUM NUMBER
OF PERFORMANCE SHARES THAT MAY BE EARNED BY A PARTICIPANT FOR ANY SINGLE AWARD
PERIOD OF ONE YEAR OR LONGER SHALL NOT EXCEED 500,000, REDUCED BY THE NUMBER OF
ANY RESTRICTED STOCK UNIT AWARDS GRANTED UNDER SECTION 5 FOR SUCH AWARD PERIOD. 
PERFORMANCE SHARE AWARDS MAY BE GRANTED IN DIFFERENT CLASSES OR SERIES HAVING
DIFFERENT TERMS AND CONDITIONS.


 

SIXTH

 

                Sections 6(g) and (h) are hereby replaced in their entirety with
the following:

 


(G)                                 EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
6(E) OR (F), AS SOON AS PRACTICABLE AFTER THE END OF THE AWARD PERIOD OR SUCH
EARLIER DATE AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DESIGNATE, THE
COMMITTEE SHALL (I) DETERMINE, BASED ON THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE OBJECTIVES HAVE BEEN ACHIEVED, THE PERFORMANCE PERCENTAGE APPLICABLE
TO AN AWARD OF PERFORMANCE SHARES, (II) CALCULATE THE ACTUAL VALUE OF THE
PERFORMANCE SHARE AWARD AND (III) SHALL CERTIFY IN WRITING THE FOREGOING.


 

(h)                                 Unless payment is deferred in accordance
with Section 21, the Committee shall cause an amount equal to the Actual Value
of the Performance Shares earned by the participant to be paid to him or his
beneficiary no later than 2 1/2 months after the end of the Company’s fiscal
year in which such Performance Shares are earned.  Performance Shares may be
settled in cash, in Shares or partly in cash and partly in Shares as determined
by the Committee.

 

SEVENTH

 

                Sections 7(f) and (g) are hereby replaced in their entirety with
the following:

 


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
7(D) AND (E), AS SOON AS PRACTICABLE AFTER THE END OF THE AWARD PERIOD OR SUCH
EARLIER DATE AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DESIGNATE, THE
COMMITTEE SHALL (I) DETERMINE, BASED ON THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE OBJECTIVES HAVE BEEN ACHIEVED, THE PERFORMANCE PERCENTAGE APPLICABLE
TO AN AWARD OF PERFORMANCE UNITS, (II) CALCULATE THE EARNED VALUE OF THE
PERFORMANCE UNIT AWARD AND (III) SHALL CERTIFY IN WRITING ALL OF THE FOREGOING.


 

 

--------------------------------------------------------------------------------


 

 

(g)                                 Unless payment is deferred in accordance
with Section 21, the Committee shall cause an amount equal to the Earned Value
of the Performance Units earned by the participant to be paid to him or his
beneficiary no later than 2 1/2 months after the end of the Company’s fiscal
year in which such Performance Units are earned.    Performance Units may be
settled in cash, in Shares or partly in cash and partly in Shares as determined
by the Committee.

 

EIGHTH

 

                A new Section 21 shall be added to the end of the Plan as
follows:

 

21.          Deferral of Awards/Settlements and Section 409A Compliance

 

(a)                                  At the sole discretion of the Committee,
the payment or settlement of an Award may be deferred by the Committee or the
Participant in accordance with procedures adopted by the Committee. 
Notwithstanding the preceding sentence, if an Award is subject to Section 409A
of the Code or the deferral of such Award or settlement causes the Award to be
subject to Section 409A, any such deferral must be in compliance with
Section 409A of the Code (and the applicable guidance issued thereunder) and the
terms of the Plan and Award agreement shall be interpreted consistent therewith.

 

(b)                                 Notwithstanding any provision of the Plan or
any Award agreement to the contrary, each Award granted under the Plan either
shall be excepted from the requirements of Section 409A of the Code or shall
comply with the requirements of Section 409A of the Code, and the terms of the
Plan and each Award agreement shall be interpreted consistent therewith.  An
Award that is excepted from the requirements of Section 409A of the Code may not
be amended or otherwise modified in such a manner that the Award becomes subject
to Section 409A of the Code unless the Committee expressly provides that the
amendment or modification is intended to subject the Award to the requirements
of Section 409A of the Code and the amended or modified Award complies with such
requirements.  An Award that is subject to the requirements of Section 409A of
the Code may not be amended or otherwise modified in such a manner that the
Award no longer complies with Section 409A of the Code unless the Committee
expressly provides that the amendment or modification is intended to be
non-compliant with Section 409A of the Code.

 

NINTH

 

The effective date of this First Amendment shall be February 26, 2008, unless
provided otherwise herein.

 

 

 

--------------------------------------------------------------------------------